Title: Enclosure: William Tompkins’s Drawing and Measurements of Thomas Jefferson’s Mills and Canal, [by 10 June 1819]
From: Tompkins, William
To: 


            
               by 10 June 1819
            
            If the proposed locks are to be as long as the present ones, they will reach from F to G. that is 99. feet farther than from F. to H. in the spring run. Then some part of the arch ILM. to turn a boat 44. feet in length must be dug out.
            
              
              
            
            Courses and distances of the contemplated basin=on a levil with the top of water in the fore bay, when the water is thirty seven inches deep, in the fore bay, allowing the road to be thirty feet wide
            From A to B. N. 72° E. 69. feet 5. inches on the road
            From B. to C. N. 43° W. 29. feet. 2. inches
            
            From C. to D. N. 67° W. 21. feet.
            From D. to E. S 77° W. 31. feet. 6 inches.
            From E. to A. S. 4° E. 44. feet. 2 inches.
            The above courses and distances include an area of 307806 square inches, or, thereby, and if it be dug down perpindicularly, to the level of the bottom of the fore bay it will, when full, contain 11388822, solid inches of water that may be drawn to the shoot of the water wheel, or, nearly, fill one of the locks twice.
            
              Willm Tompkins
            
          